Case 1:18-cv-00237-CFC Document 61 Filed 10/30/18 Page 1 of 33 PagelD #: 1065

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

PHARMACYCLICS LLC and JANSSEN
BIOTECH, INC.,

Plaintiffs,
Vv.

C.A. No. 18-192 (CFC)

_ FRESENIUS KABI USA, LLC and
FRESENIUS KABI ONCOLOGY LIMITED,

Nee Name Ne Nee Nene eee See Nee Nee Ne ee”

Defendants.

 

PHARMACYCLICS LLC, and JANSSEN
BIOTECH, INC.,

Plaintiffs,

v. C.A. No. 18-237 (CFC)
SHILPA MEDICARE LIMITED, SUN
PHARMA GLOBAL FZE and SUN
PHARMACEUTICAL INDUSTRIES LTD.,

Nowe Sone Newel” Nee Nee Nee Nee Nee Nee ee See” Nee”

Defendants.

 

PHARMACYCLICS LLC and JANSSEN
BIOTECH, INC.,

Plaintiffs,
v- C.A. No. 18-247 (CFC)
CIPLA LIMITED and CIPLA USA INC.,

Neuer” Nee Nene Nee” Ne None Ne ee ee” Nee”

Defendants.

 
Case 1:18-cv-00237-CFC Document 61 Filed 10/30/18 Page 2 of 33 PagelD #: 1066

 

PHARMACYCLICS LLC and JANSSEN
BIOTECH, INC.,

Plaintiffs,

v. C.A. No. 18-275 (CFC)
ZYDUS WORLDWIDE DMCC, CADILA
HEALTHCARE LIMITED, TEVA
PHARMACEUTICALS USA, INC.,
SANDOZ INC. and LEK
PHARMACEUTICALS D.D.,

Defendants.

el li adllian atlln alli ctl ail alli ali al di a a

 

[PROPOSED] PROTECTIVE ORDER

WHEREAS, the parties have stipulated that certain information, documents and things of
the parties subject to pleading, discovery, or disclosure in this Action be treated as confidential;

WHEREAS this Action may involve the discovery and disclosure of certain information,
documents, and things in the possession, custody, or control of Plaintiffs Pharmacyclics LLC
(“Pharmacyclics”) and Janssen Biotech, Inc. (“Janssen”) (collectively, “Plaintiffs”); and
Defendants Fresenius Kabi USA, LLC, Fresenius Kabi Oncology Limited (collectively,
“Fresenius Kabi”); Shilpa Medicare Limited (“Shilpa”); Sun Pharma Global FZE, Sun
Pharmaceutical Industries Ltd. (collectively, “Sun”); Cipla Limited, Cipla USA Inc.
(collectively, “Cipla”); Zydus Worldwide DMCC, Cadila Healthcare Limited (collectively,
“Zydus”); Teva Pharmaceuticals USA, Inc. (“Teva”); and Sandoz Inc. and Lek Pharmaceuticals
d.d. (collectively, “Sandoz”); (all collectively “Defendants”); or non-parties that constitute or
contain trade secrets or other confidential research, development, or commercial information

within the meaning of Federal Rule of Civil Procedure 26(c);
Case 1:18-cv-00237-CFC Document 61 Filed 10/30/18 Page 3 of 33 PagelD #: 1067

WHEREAS such confidential information must be protected in order to preserve the
legitimate business interests of the parties or non-parties and the medical privacy of non-parties;
and

WHEREAS the parties, through counsel, stipulate that good cause exists for the entry of
this Protective Order pursuant to Federal Rule of Civil Procedure 26(c) for the purpose of
advancing the progress of this case and to prevent unnecessary dissemination or disclosure of

such confidential information.

IT IS HEREBY ORDERED:
DEFINITIONS
1. The term “Confidential Information” shall mean any document or other tangible

thing or any electronically stored information or oral testimony designated pursuant to this
Protective Order that contains, reveals, or reflects what a party or non-party reasonably considers
to be its trade secrets, or other confidential business, proprietary, technical, or commercially
sensitive information, information it has maintained in confidence, information that it has an
obligation to a third party to keep confidential, or other information required to be kept
confidential by law, including without limitation: research and development information;
regulatory submissions, correspondence, and communications (to the extent not publicly
available); patent applications and prosecution related thereto (to the extent not publicly
available); financial, budgeting and/or accounting information; information about existing and
potential customers; marketing and other business strategies, decisions, or negotiations;
personnel compensation, evaluations, and other employment information; settlement agreements
and communications; and information about the health status, provision of health care to, or
payment for health care provided to identified or reasonably identifiable individuals. Each party

shall act reasonably and in good faith in designating information as “Confidential Information.”

-3-
Case 1:18-cv-00237-CFC Document 61 Filed 10/30/18 Page 4 of 33 PagelD #: 1068

2. The term “Designating Party” refers to the party or non-party that designates
information or items that it produces in disclosures or in responses to discovery as Confidential
Information.

3. “Discovery Material” means all documents or other tangible things or
electronically stored information, testimony, pleadings, exhibits, and all other material or
information produced or disclosed, directly or indirectly, in this Action, including without
limitation responses to requests for production of documents and/or things, answers to
interrogatories, responses to requests for admissions, documents and things produced or made
available for inspection, deposition testimony, expert testimony and reports, and all other
discovery taken pursuant to the Federal Rules of Civil Procedure, including third party discovery
pursuant to Rule 45, matters in evidence and any other information hereafter furnished, directly
or indirectly, by or on behaif of any party, third party, or witness in connection with this Action.
This Protective Order and protections herein shall apply to all Discovery Material.

4. The term “Receiving Party” refers to the party that receives the Confidential
Information of a Designating Party.

5. The term “this Action” refers, collectively, to the actions captioned
Pharmacyelics LLC et al. v. Fresenius Kabi USA, LLC et al., C.A. No. 18-192 (GMS) (D.Del.);
Pharmacyclics LLC et al. v. Shilpa Medicare Ltd. et al., C.A. No. 18-237 (GMS) (D.Del.);
Pharmacyclics LLC et al. v. Cipla Ltd. et al., C.A. No. 18-247 (GMS) (D.Del.); and
Pharmacyclics LLC et al. v. Zydus Worldwide DMCC et al., C.A. No. 18-275 (GMS) (D.Del.).

USE OF CONFIDENTIAL INFORMATION

6. Documents or information designated as Confidential Information shall be
disclosed only to:

a. The Court before which this Action is pending and its official personnel;

-4-
Case 1:18-cv-00237-CFC Document 61 Filed 10/30/18 Page 5 of 33 PagelD #: 1069

b. The following Plaintiffs’ Outside Counsel retained for this Action and
their law firms’ active members, attorneys, law clerks, paralegals, office staff, and employees
working on this Action or whose duties or responsibilities require access to Confidential
Information designated under this Protective Order (“Plaintiffs’ Outside Counsel”):

i. Covington & Burling LLP
il. Patterson Belknap Webb & Tyler LLP
iii. Morris, Nichols, Arsht & Tunnell LLP

c. The following Defendants’ Outside Counsel retained for this Action and
their law firms’ active members, attorneys, law clerks, paralegals, office staff, and employees
working on this Action or whose duties or responsibilities require access to Confidential
Information under this Protective Order (“Defendants’ Outside Counsel”):

i. Farnan LLP

ii. Schiff Hardin LLP

iii. Smith, Katzenstein & Jenkins LLP

iv. Sughrue Mion, PLLC

V. Richards, Layton, & Finger, P.A.

vi. Calson, Caspers, Vandenburgh, Lindquist & Schuman, P.A.
vii. Phillips, Goldman, McLaughlin & Hall, P.A.
villi. Goodwin Procter LLP

ix, Potter Anderson & Corroon LLP

Xx. Arent Fox LLP

xi. Shaw Keller LLP

xii. Polsinelli PC
Case 1:18-cv-00237-CFC Document 61 Filed 10/30/18 Page 6 of 33 PagelD #: 1070

xiii. Heyman Enerio Gattuso & Hirzel LLP
xiv. Alston & Bird LLP

d. Up to three (3) in-house attorneys (“Attorney Designees”), as well as
paralegal assistants, stenographic and clerical employees working under the supervision of the
Designees, for each of Pharmacyclics, Janssen, Fresenius Kabi, Shilpa, Sun, Cipla, Zydus, Teva
and Sandoz, provided that such in-house attorneys are identified in writing to counsel for
Defendants or Plaintiffs as the case may be at least seven (7) days prior to the disclosure of any
Confidential Information to such in-house attorneys (unless the parties agree to waive or lessen
the waiting period in writing).

e. However, for the duration of this Action and a period extending one year
from the end of this Action, including appeals, any Outside Counsel, Attorney Designee, or In-
House Designee receiving Confidential Information pursuant to Paragraphs 6(b), (c), (d), or (f} is
expressly prohibited from participating formally or informally in (i) the prosecution of patent
applications relating to ibrutinib before the United States Patent and Trademark Office or any
corresponding foreign patent authority, including participating in any drafting or amendment of
claims in any inter partes review, post grant review, or reissue or reexamination proceeding at
the U.S. Patent and Trademark Office or the Patent Trial and Appeal Board; and (ii) the
preparation or submission of any United States Food and Drug Administration (“FDA”)
documents and/or correspondence (including citizen petitions) or any similar documents in any
foreign country, regarding approval requirements for any product containing ibrutinib, except to
the extent such correspondence solely relates to the Receiving Party’s own application. But,
nothing in this paragraph shall otherwise prevent an Outside Counsel or Designee who receives

Confidential Information from working on, participating in directly or indirectly, or having
Case 1:18-cv-00237-CFC Document 61 Filed 10/30/18 Page 7 of 33 PagelD #: 1071

primary responsibility for (a) any inter partes review, post grant review, or reissue or
reexamination proceeding at the U.S. Patent and Trademark Office or the Patent Trial and
Appeal Board related to ibrutinib, or (b) pre- or post-grant opposition proceedings or invalidation
request proceedings before a foreign patent office or court related to ibrutinib, so long as such
person does not participate in the drafting or amendment of claims during such proceedings.

f. In lieu of the in-house attorney access provided for in Paragraph 6(d), and
only to the extent that Zydus does not employ any in-house attorneys who have oversight of this
Action, Zydus may designate one (1) in-house employee (““Zydus’s In-House Designee”), as well
as assistants, stenographic and clerical employees working under the supervision of Zydus’s In-
House Designee to receive Confidential Information under this Protective Order, to the extent
that and so long as that person is directly responsible for overseeing and managing the Action
and litigation management or support is one of his/her normal duties. However, for the duration
of this Action and a period extending one year from the end of this Action, including appeals,
Zydus’s In-House Designee receiving Confidential Information pursuant to this Paragraph, is
expressly prohibited from participating formally or informally in any of the activities set forth in
Paragraph 6(e). If Zydus desires to disclose Confidential Information to an In-House Designee, it
shall first obtain a signed declaration in the form shown in attached Exhibit B. At least seven (7)
days in advance of the first proposed disclosure of any Confidential Information to the In-House
Designee, Zydus shall serve on counsel for Plaintiffs by electronic mail the signed declaration in
the form shown in attached Exhibit B along with the proposed In-House Designee’s name,
business address, and title. Any objection to disclosing Confidential Information to the In-House
Designee must be made in writing and served upon Zydus within seven (7) days after receiving

the signed declaration. If there is no such objection within the allotted seven (7) day time period,
Case 1:18-cv-00237-CFC Document 61 Filed 10/30/18 Page 8 of 33 PagelD #: 1072

the In-House Designee shall thereafter be qualified to receive Confidential Information. In the
event Plaintiffs makes a timely objection, it must also seek relief from the Court within seven (7)
days from the date they made their written objection (or within such time as agreed between the
parties).

g. A party may, as necessary when an Attorney Designee identified by that
party changes positions or leaves that party’s employment, and on a one-for-one basis, identify a
substitute Attorney Designee meeting the criteria above, provided that the party provides the
opposing parties seven (7) days written notice prior to said substitution (unless the parties agree
to waive or lessen the waiting period in writing). Zydus may, as necessary if its identified In-
House Designee changes positions or leaves Zydus’s employment, and on a one-for-one basis,
identify a substitute In-House Designee meeting the criteria above, provided that Zydus shall
first obtain a signed declaration in the form shown in attached Exhibit B. At least seven (7) days
in advance of the first proposed disclosure of any Confidential Information to the In-House
Designee, Zydus shall serve on counsel for Plaintiffs by electronic mail the signed declaration in
the form shown in attached Exhibit B along with the proposed substitute In-House Designee’s
name, business address, and title. Any objection to disclosing Confidential Information to the In-
House Designee must be made in writing and served upon Zydus within seven (7) days after
receiving the signed declaration. If there is no such objection within the allotted seven (7) day
time period, the In-House Designee shall thereafter be qualified to receive Confidential
Information. In the event Plaintiffs makes a timely objection, it must also seek relief from the
Court within seven (7) days from the date they made their written objection (or within such time
as agreed between the parties). A party may also as necessary substitute Outside Counsel

meeting the criteria above, provide that the party provides the opposing parties seven (7) days
Case 1:18-cv-00237-CFC Document 61 Filed 10/30/18 Page 9 of 33 PagelD #: 1073

written notice prior to said substitution (unless the parties agree to waive or lessen the waiting
period in writing). The restrictions of this Protective Order, including the restrictions listed in
Paragraph 6(e), continue to apply to any person who is, or was at any time, designated under
Paragraphs 6(b), (c), (d), (f), or (g).

h. Court reporters, stenographers, videographers, interpreters, translators,
third-party photocopy, data or imaging services contractors, third-party contractors producing
graphic or visual aids, courtroom technicians, trial consultants, jury consultants, mock jurors, and
other vendors and their respective assistants retained for the purpose of providing litigation
support services to Plaintiffs’ Outside Counsel or Defendants’ Outside Counsel in the Action;

i. Subject to Paragraph 16, any independent expert or consultant (along with
their staff and other individuals working on the Action at their direction or under their
supervision whose duties or responsibilities require access to Confidential Information under this
Protective Order) who is retained by any of Plaintiffs’ Outside Counsel or any of Defendants’
Outside Counsel for the purpose of assisting in the Action; and

j. Any other person who is permitted to receive Confidential Information by
order of the Court or by written agreement of the parties.

7. The protections conferred by this Protective Order cover not only Confidential
Information (as defined above), but also (1) any information copied or extracted from
Confidential Information; (2) all copies, excerpts, summaries, or compilations of Confidential
Information; (3) any testimony, conversations, or presentations by the parties or their respective
counsel that might reveal Confidential Information; and (4) any tests, reports, analyses or other

information that may be derived from Confidential Information.
Case 1:18-cv-00237-CFC Document 61 Filed 10/30/18 Page 10 of 33 PagelD #: 1074

8. Confidential Information shall be disclosed only to those persons listed in
Paragraph 6, with the exception that Plaintiffs may only disclose, summarize, describe, reveal, or
otherwise make available in whole or in part any Confidential Information produced by one
Defendant to representatives of another Defendant identified in Paragraphs 6(c) and 6(i), to
individuals identified in Paragraph 6(h), or as otherwise agreed to by the Designating Defendant.
Confidential Information shall be used solely for the purpose of this Action and any appeal of
this Action. Confidential Information shall not be used or disclosed by a person listed in
Paragraph 6 for any other purposes. This Protective Order places no limitation on a Designating
Party’s use or disclosure of its own Confidential Information.

9. Nothing in this Protective Order shall prevent any person, including persons listed
under Paragraph 6, from making use of any information that is designated as Confidential
Information if such information:

a. Was lawfully in his or her possession prior to receipt under the provisions

of this Protective Order, and is not subject to any other applicable confidentiality agreement;

b. Was or becomes available to the public through no fault of said person;

c. Was or is obtained from a source not under an obligation of secrecy to the
Designating Party;

d. Is exempted from the operation of this Protective Order by written consent

of the Designating Party; or
e. Is exempted from the operation of this Protective Order by order of this

Court.

-10-
Case 1:18-cv-00237-CFC Document 61 Filed 10/30/18 Page 11 of 33 PagelD #: 1075

DISCLOSURE OF CONFIDENTIAL INFORMATION

10. Confidential Information shall not be made available to anyone other than a
person to whom disclosure is permitted under Paragraphs 6 and 8, above, or the Designating
Party, except as otherwise provided in this Protective Order.

11. A document that contains or reveals Confidential Information may be shown to
any witness testifying under oath if the witness is indicated in such document to be its originator
or author or recipient of a copy, or if by laying a foundation during the examination, it is
established that there was a reasonable possibility that the witness had previously seen such
document or was privy to the Confidential Information reflected therein.

12. Confidential Information may be disclosed to a witness testifying under oath if the
witness is an officer, director or employee of the Designating Party or is testifying for the
Designating Party pursuant to Federal Rule of Civil Procedure 30(b)(6).

13. Confidential Information may be disclosed to a witness testifying under oath if the
witness was formerly an officer, director or employee of the Designating Party and the
Confidential Information was in existence during the period of his or her service or employment.

14. Confidential Information may be disclosed to a witness testifying under oath if,
subject to Paragraph 8, the witness is authorized to access Confidential Information pursuant to
Paragraph 6 of the Protective Order.

15. Nothing in this Protective Order shall prevent disclosure of Confidential
Information if the Designating Party consents in writing to such disclosure or if this Court orders
such disclosure.

16. | Counsel desiring to disclose Confidential Information to an independent expert or
consultant according to Paragraph 6(i) shall first obtain a signed declaration in the form shown in

attached Exhibit A from that person. At least seven (7) days in advance of the first proposed

-ll-
Case 1:18-cv-00237-CFC Document 61 Filed 10/30/18 Page 12 of 33 PagelD #: 1076

disclosure of any Confidential Information to that person, counsel shall serve on all parties by
electronic mail that person’s signed declaration in the form shown in attached Exhibit A and
curriculum vitae or equivalent resume disclosing the individual’s employment history and all
cases in which the individual has testified in a deposition or a trial in the past four years. Any
objection to disclosing Confidential Information to the expert or consultant must be made in
writing and served upon each other party within seven (7) days after receiving the signed
declaration. If there is no such objection within the allotted seven (7) day time period, the
witness or consultant shall thereafter be qualified to receive Confidential Information. In the
event a Designating Party makes a timely objection, it must also seek relief from the Court
within seven (7) days from the date it made its written objection (or within such time as agreed
between the Designating and Receiving Parties); otherwise such objection shall be deemed to be
withdrawn and the expert or consultant shall thereafter be qualified to receive Confidential
Information. The objecting party shall have the burden of proving that disclosure should not be
made. If a Designating Party timely objects to the proposed disclosure and such objection is not
withdrawn, the Designating Party’s Confidential Information shall not be disclosed to the
identified expert or consultant until the objection has been resolved by the Court or by the
parties.

17. Defendants’ Attorney Designees and In-House Designees identified in Paragraphs
6(d) and 6(f) shall not have access to any document or electronic database containing another
Defendant’s Confidential Information.

18. As necessary, the parties shall propose to the Court procedures for handling

Confidential Information at hearings and trial.

-12-
Case 1:18-cv-00237-CFC Document 61 Filed 10/30/18 Page 13 of 33 PagelD #: 1077

IDENTIFICATION AND MARKING OF CONFIDENTIAL INFORMATION

19. Any party may designate Discovery Material it produces in this Action as
CONFIDENTIAL in accordance with this Protective Order if such party reasonably and in good
faith believes that such Discovery Material contains Confidential Information as defined in
Paragraph 1.

20. Any document or other tangible thing that contains or reveals Confidential
Information shall be labeled with the legend “CONFIDENTIAL.” For a document, such marking
shall appear on each page of the document that contains Confidential Information, provided that
the requirement to mark each page shall not apply where documents are produced in native form
(unless reasonably practical) or were produced in prior litigation and were marked in some other
manner to indicate their confidential status. Documents produced prior to the entry of the
Protective Order and labeled as being produced or provided pursuant to Local Rule 26.2 shall be
treated as if designated CONFIDENTIAL pursuant to this Protective Order. Any Confidential
Information not reduced to documentary or physical form or which cannot be conveniently
labeled shall be so designated by the Designating Party by serving written notice on all parties.
Any document or other tangible thing so labeled and the information it contains or reveals shall
be treated in accordance with the provisions of this Protective Order.

21. When a party initially produces documents for inspection, no marking need be
made by the Designating Party in advance of the inspection. There will be no waiver of
confidentiality, or any privilege or immunity, by the inspection of Confidential Information
before it is copied and marked confidential pursuant to the procedure of this Protective Order.
For purposes of the inspection, all documents shall be treated as Confidential. After the
inspecting party selects documents for production, the Designating Party shall appropriately

mark the copies of the selected documents before they are provided to the Receiving Party.

-13-
Case 1:18-cv-00237-CFC Document 61 Filed 10/30/18 Page 14 of 33 PagelD #: 1078

22. | Documents and things produced or made available for inspection may be subject
to redaction, in good faith by the Designating Party, of information that is subject to the attorney-
client privilege, to work-product immunity, or any other applicable privilege or immunity; to
applicable personal or data privacy protection laws or regulations; or to commercially sensitive
information about products that are unrelated to this Action. This Paragraph shall not be
construed as a waiver of any party’s right to seek disclosure of redacted information.

23. Information disclosed at the deposition of a party or one of its present or former
officers, directors, employees, or agents may be designated as Confidential Information by that
party either (a) on the record at the deposition or (b) by serving a written notification on each
Receiving Party within twenty-one (21) days of receipt of the final transcript by counsel for the
Designating Party. All information disclosed during a deposition shall be treated as Confidential
until at least twenty-one (21) days after the final transcript of the deposition is received by or
made available to counsel for each of the parties. Deposition transcripts containing Confidential
Information shall be prominently marked on the front page with a statement that provides “THIS
DEPOSITION TRANSCRIPT CONTAINS CONFIDENTIAL INFORMATION SUBJECT TO
PROTECTIVE ORDER,” or similar language. The use of a document as an exhibit at a
deposition shall not in any way affect its designation as “CONFIDENTIAL.”

24. Subject to Paragraphs 8 and 16, only persons listed in Paragraph 6 and the
deponent shall be allowed to attend any portion of a deposition in which Confidential
Information is used or elicited from the deponent, unless the Designating Party for such
Confidential Information agrees otherwise.

INADVERTENT FAILURE TO DESIGNATE

25. The inadvertent failure by a party to designate specific documents or materials as

containing Confidential Information shall not be deemed a waiver in whole or in part of a claim

-14-
Case 1:18-cv-00237-CFC Document 61 Filed 10/30/18 Page 15 of 33 PagelD #: 1079

of confidentiality as to such documents or materials. Once the Receiving Party has been
informed of the failure to designate pursuant to this Paragraph, the Receiving Party shall take
reasonable steps to, at the Designating Party’s option, either ensure that all copies of any such
Discovery Materials are returned promptly to the Designating Party for proper designation or
ensure that all copies of any such Discovery Materials are marked with the proper designation
and distributed only as permitted under this Protective Order.

UNAUTHORIZED DISCLOSURE OF CONFIDENTIAL INFORMATION

 

26. If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
Confidential Information to any person or in any circumstance not authorized under this
Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing the
Designating Party of the unauthorized disclosures, (b) and use its best efforts to retrieve all
unauthorized copies of the Confidential Information, including requesting that the person or
persons to whom unauthorized disclosures were made destroy or return all unauthorized copies
of the Confidential Information. Nothing here shall prevent the Designating Party whose
Confidential Information or material was improperly disclosed from seeking other remedies from
the Receiving Party, including damages or injunctive relief.

CHALLENGES TO CONFIDENTIAL INFORMATION DESIGNATION

 

27. If any party disputes or challenges the designation of any information as
Confidential Information, such information shall nevertheless be treated as Confidential
Information in accordance with the provisions of this Protective Order until such designation is
removed by order of the Court or by written consent of the Designating Party.

28. Timing of Challenges. Any Party may challenge a designation of confidentiality
at any time. Unless a prompt challenge to a Designating Party’s confidentiality designation is

necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or a

-15-
Case 1:18-cv-00237-CFC Document 61 Filed 10/30/18 Page 16 of 33 PagelD #: 1080

significant disruption or delay of the litigation, a Receiving Party does not waive its right to
challenge a confidentiality designation by electing not to mount a challenge promptly after the
original designation is disclosed.

29. Meet and Confer. The party challenging the designation of confidentiality
(“Challenging Party”) shall initiate the dispute resolution process by providing written notice of
each designation it is challenging and describing the basis for each challenge. The parties shall
attempt to resolve each challenge in good faith and must meet-and-confer within fourteen (14)
days of the date of service of notice. In conferring, the Challenging Party must explain the basis
for its belief that the confidentiality designation was not proper and must give the Designating
Party an opportunity to review the designated material, to reconsider the circumstances, and, if
no change in designation is offered, to explain the basis for the chosen designation. A
Challenging Party may proceed to the next stage of the challenge process only if it has engaged
in this meet-and-confer process first or establishes that the Designating Party is unwilling to
participate in the meet-and-confer process in a timely manner.

30. Judicial Intervention. If the parties cannot resolve a challenge without court
intervention, the Challenging Party shall contact the Court in compliance with the Court’s rules
within fourteen (14) days of the meet-and-confer. Failure by the Challenging Party to contact the
Court within fourteen (14) days of the meet-and-confer shall automatically waive the challenge
to the designation. The burden to establish that the information in question should be treated as
Confidential Information under this Protective Order lies with the Designating Party.

31. All parties shall continue to treat the material in question as Confidential

Information until the Court rules on the challenge.

-16-
Case 1:18-cv-00237-CFC Document 61 Filed 10/30/18 Page 17 of 33 PagelD #: 1081

INADVERTENT PRODUCTION OF PRIVILEGED INFORMATION

32. Inadvertent production of materials or documents subject to the attorney-client
privilege, work-product immunity or any other applicable privilege or immunity shall be handled
as follows, without prejudice to the right of any party to apply to the Court for further protection
or disclosure relating to discovery. Inadvertent production of materials or documents subject to
the attorney-client privilege, work-product immunity, or any other applicable privilege or
immunity itself shall not constitute a waiver of such privilege(s), either as to the inadvertently
produced document(s) or information or as to the subject matter disclosed therein.

a. Within seven (7) days of discovering that information produced in
discovery should have been withheld on the basis of privilege or immunity, the party that
inadvertently produced the information (“Producing Party”) shall notify the Receiving Party in
writing, identifying the documents or information in question (by Bates number or other
identifier), the privilege or immunity invoked and the basis therefor. For clarity, the Producing
Party may provide such notice even if the discovery that such information should have been
withheld occurs during or after initial use of such information at a hearing or deposition. No
demonstration or proof of error, inadvertence, excusable neglect, or absence of negligence shall
be required of the Producing Party in order for such party to avail itself of the provisions of this
Paragraph. Failure to provide notice of inadvertent disclosure within the seven (7) day period
shall not be construed as a general waiver of any applicable privilege(s) with respect to the
subject matter disclosed.

b. Upon receiving such notice, the Receiving Party shall within seven (7)
days return or destroy the materials or documents and all copies thereof and certify to the
Producing Party that all copies thereof have been returned or destroyed, regardless of whether

the Receiving Party has an objection to the basis of the privilege(s) asserted, except that the

-17-
Case 1:18-cv-00237-CFC Document 61 Filed 10/30/18 Page 18 of 33 PagelD #: 1082

Receiving Party may retain one copy of the document to rely on in raising the issue with the
Court. The parties agree that destroying a document pursuant to this Paragraph does not waive or
otherwise alter the right of a party to object to the basis of the privilege(s) asserted.

c. If the Receiving Party believes it has a good-faith basis for challenging the
privilege claim, Outside Counsel for the Receiving Party shall provide to Outside Counsel for the
Producing Party, within seven (7) days after receipt of the Producing Party’s request for return
and privilege log, a written explanation of the good-faith basis for its belief that the inadvertently
produced materials or documents are not privileged.

d. Should a dispute arise with respect to the inadvertent production, either
side may move the Court for a resolution of such dispute in accordance with the discovery
matters procedures set forth in the Scheduling Order in this case.

e. For purposes of this Paragraph, the term “inadvertent” shall have the same
meaning as the term has in Federal Rule of Evidence 502(b).

INADVERTENT PRODUCTION OR DISCLOSURE
OF NON-PRIVILEGED INFORMATION

33. If any non-privileged information produced during the course of this action is
inadvertently produced by the producing party or any agent or vendor of the producing party,
such production will not be deemed a waiver as to any relevance objections to its production.

FILING OF CONFIDENTIAL INFORMATION

 

34, All Confidential Information shall, unless otherwise ordered by the Court, be filed
in this Action under seal in accordance with the terms and procedures set forth in the Local Rules
of the District of Delaware, the Federal Rules of Civil Procedure, CM/ECF Procedures, or

applicable appellate rules as appropriate.

-18-
Case 1:18-cv-00237-CFC Document 61 Filed 10/30/18 Page 19 of 33 PagelD #: 1083

35. If necessary, the parties shall propose to the Court procedures for handling

Confidential Information at any hearing and/or trial.

REQUESTS RECEIVED FROM THIRD PARTIES

36. In the event that any Confidential Information in the possession, custody, or
control of any Receiving Party is sought by subpoena or other legal process, including
compulsory process issued by any court, administrative, regulatory or legislative body, or any
other person or tribunal purporting to have the authority to seek such information, the Receiving
Party to whom the process or discovery request is directed shall: (1) apprise the person or entity
seeking such Confidential Information by subpoena or other legal process of this Protective
Order; (2) give written notice of such process or discovery request, together with a copy thereof,
to Outside Counsel for the Designating Party, request an agreement to make the requested
disclosure, and provide the Designating Party with an opportunity to object; and (3) take
reasonable steps as permitted by law to prevent the production of Confidential Information until
such time that the parties reach an agreement to make the requested disclosure, or the
Designating Party moves the Court for an order that the disclosure not be made and the Court
resolves the motion. Nothing herein shall be construed as requiring anyone covered by this
Protective Order to contest a subpoena or other process, to appeal any order requiring production
of Confidential Information covered by this Protective Order, or to subject itself to penalties for
non-compliance with any legal process or order.

ADVICE TO CLIENTS

37. Nothing in this Protective Order shall bar or otherwise restrict an attorney herein
from rendering advice to his or her client with respect to this Action and, in the course thereof,
referring to or relying upon his or her examination of Confidential Information. In rendering

such advice and in otherwise communicating with his or her client, the attorney shall not disclose

-19-
Case 1:18-cv-00237-CFC Document 61 Filed 10/30/18 Page 20 of 33 PagelD #: 1084

any Confidential Information if such disclosure would be contrary to the provisions of this
Protective Order.
MISCELLANEOUS

38. All deadlines set forth in this Order shall be calculated pursuant to Federal Rule of
Civil Procedure 6 unless otherwise indicated.

39. Nothing in this Protective Order shall prejudice the right of any party to object to
production of any information for lack of relevance, privilege, or any ground other than
confidentiality.

40. Nothing in this Protective Order shall prejudice the right of any party to seek at
any time a further order modifying this Protective Order. This Protective Order may be modified
or amended either by agreement of the parties or by order of the Court.

41. In the event that a new party is added, substituted or brought in, this Protective
Order will be binding on and inure to the benefit of the new party, subject to the right of the new
party to seek relief from or modification of this Protective Order.

42. The terms of this Protective Order may be applied to the documents, information,
and things received by a party from any person who is not a party to this Action at the election of
such person, provided that the non-party so designates such documents, information, and things.
Nothing in this Protective Order shall prohibit a non-party from conferring with the parties to
this Action regarding the implementation of more restrictive disclosure and/or use requirements
for such non-party’s information.

43. Nothing in this Protective Order shall prejudice the right of any party or third
party to bring before the Court at any time the question of whether any greater or lesser

restrictions should be placed upon the disclosure of any Confidential Information. Nevertheless,

-20-
Case 1:18-cv-00237-CFC Document 61 Filed 10/30/18 Page 21 of 33 PagelD #: 1085

no information may be withheld from discovery on the ground that the material to be disclosed
requires protection greater than that afforded by this Protective Order unless the party claiming a
need for greater protection moves for an order providing such special protection pursuant to
Federal Rule of Civil Procedure 26(c).

44. For clarity, nothing in this Protective Order shall affect the right of a Designating
Party to disclose to its officers, directors, employees, attorneys, consultants or experts, or to any
other person, its own information, including the right of one Defendant to disclose its own
information to another Defendant, or one Plaintiff to disclose its own information to another
Plaintiff. Such disclosure shall not waive the protections of this Protective Order and shall not
entitle other parties or their attorneys to disclose such information in violation of it, unless by
such disclosure of the Designating Party the information becomes public knowledge. Similarly,
the Protective Order shall not preclude a Designating Party from showing its own information to
its officers, directors, employees, attorneys, consultants or experts, or to any other person, which
information has been filed under seal by a Receiving Party.

45. By entering this Order and limiting the disclosure of information in this Action,
the Court does not intend to preclude another court from finding such information relevant and
subject to disclosure in another case. Any person or party subject to this Order who in other
proceedings becomes subject to a motion to disclose another party's information designated
“CONFIDENTIAL” pursuant to this Protective Order shall promptly notify that party of the
motion so that party may have an opportunity to appear and be heard in the other proceeding.

46. The terms of this Protective Order shall supersede and replace the terms,
procedures, restrictions, or obligations agreed to in any Offer of Confidential Access executed by

the parties prior to the filing of the above-captioned cases. Any documents or information

-2]-
Case 1:18-cv-00237-CFC Document 61 Filed 10/30/18 Page 22 of 33 PagelD #: 1086

produced pursuant to any such Offers of Confidential Access shall be treated as Confidential
Information pursuant to the terms of this Protective Order.

47, The provisions of this Protective Order shall survive and remain in full force and
effect after the termination of this litigation, including any appeals, and this Court will retain
jurisdiction for enforcement of this Protective Order and the resolution of any dispute relating
thereto.

48. Within ninety (90) days after the termination of this Action, including any appeals
and petitions for review, each document and each other tangible thing that contains or reveals
Confidential Information and any copies, abstracts, summaries, notes, or other records regarding
the contents of any Confidential Information shall be either (a) returned to the attorney of record
for the Designating Party or (b) destroyed with a written representation of such destruction being
made to the attorney of record for the Designating Party. Notwithstanding the foregoing, Outside
Counsel, Attorney Designees, and Zydus’s In-House Designee may maintain each of the
following: each paper filed with the Court together with any exhibits thereto, each deposition
transcript together with the exhibits marked at the deposition, each expert report together with
any exhibits thereto, all written discovery and responses thereto, each demonstrative used at trial
or any other hearing, each trial or hearing transcript, each exhibit used at trial, each item of
correspondence, and all drafts, memoranda, and other documents constituting work product
which were based upon or which include Confidential Information. In the event that Outside
Counsel, Attorney Designees, or Zydus’s In-House Designee maintains such documents, they
shall not disclose material containing any Confidential Information to another party or third party
absent subpoena or court order. Outside Counsel, Attorney Designees, and Zydus’s In-House

Designee likewise need not purge their email, document management systems, or back-up tapes,

-22-
Case 1:18-cv-00237-CFC Document 61 Filed 10/30/18 Page 23 of 33 PagelD #: 1087

provided, however, that any Confidential Information contained in such documents retained by
counsel shall remain subject to the protections of this Protective Order. No person or Receiving
Party is obligated to return or destroy Confidential Information contained on electronic backup,
back-up tapes or other archival media, which should be treated in accordance with existing
retention policies.

49. The Clerk of the Court may return to counsel for the parties, or destroy, any
sealed materia] at the end of the litigation, including any appeals.

50. Notice of this Protective Order shall be to the parties through their counsel of
record in this Action all at their respective addresses of record filed with this Court for this civil
Action.

51. In the event anyone shall violate or threaten to violate the terms of this Protective
Order, the aggrieved party immediately may apply to obtain injunctive relief against any such
person violating or threatening to violate any of the terms of the Protective Order in this Court,
and in the event that the aggrieved party does so, the responding party, subject to the provisions
of the Protective Order, shall not employ as a defense thereto the claim that the aggrieved party
possesses an adequate remedy at law. Any action to enforce this Protective Order, whether to
obtain the injunctive relief provide by this Paragraph or otherwise, shall be brought in this Court.

52. All parties shall be bound by the terms of the Protective Order once submitted to

the Court.

SO ORDERED this tay of Dctober , 2018.

Ch FGM

UNITED STATES DISTRICY JUDGE

-23-
Case 1:18-cv-00237-CFC Document 61 Filed 10/30/18 Page 24 of 33 PagelD #: 1088

OF COUNSEL:

Christopher N. Sipes
Erica N. Andersen
Brianne Bharkhda
Nicholas L. Evoy

COVINGTON & BURLING LLP

One CityCenter

850 Tenth Street NW
Washington, DC 20001-4956

(202) 662-6000

Attorneys for Pharmacyclics LLC

Gregory L. Diskant
Irena Royzman

Jordan M. Engelhardt
Lachlan Campbell-Verduyn

Nicole A. Conlon

PATTERSON BELKNAP WEBB & TYLER LLP

1133 Avenue of the Americas
New York, NY 10036

(212) 336-2000

Attorneys for Janssen Biotech, Inc.

Morris, NICHOLS, ARSHT & TUNNELL LLP

[sf Jeremy A. Tigan
Jack B. Blumenfeld (#1014)
Jeremy A. Tigan (#5239)
1201 North Market Street
P.O. Box 1347

Wilmington, DE 19899
(302) 658-9200
jblumenfeld@mnat.com
jtigan@mnat.com

Attorneys for Pharmacyclics LLC
and Janssen Biotech, Inc.

- 24 -
Case 1:18-cv-00237-CFC Document 61

OF COUNSEL:

Imron Aly

Keven M. Nelson
Thomas Rammer

Tara Kurtis

SCHIFF HARDIN LLP

233 South Wacker Drive
Chicago, IL 60606

(312) 258-5500

John K. Hsu

SCHIFF HARDIN LLP

901 K Street NW, Suite 700
Washington, DC 20001
(202) 778-6400

Ahmed M.T. Riaz

SCHIFF HARDIN LLP

666 Fifth Avenue, Suite 1700
New York, NY 10103

(212) 753-5000

OF COUNSEL:

Chidambaram S. Iyer

SUGHRUE MION, PLLC

2100 Pennsylvania Avenue, NW,
Washington, DC 20037

(202) 775-7542

Filed 10/30/18 Page 25 of 33 PagelD #: 1089

FARNAN LLP

/s/ Brian E. Farnan

Brian E. Farnan (#4089)

Michael J. Farnan (#5165)

919 North Market Street, 12th Floor
Wilmington, DE 19801

(302) 777-0300
bfarnan@farnanlaw.com
mfarnan@farnanlaw.com

Attorneys for Fresenius Kabi USA, LEC
and Fresenius Kabi Oncology Limited

SMITH, KATZENSTEIN & JENKINS LLP

/s/ Eve H. Ormerod
Neal C. Belgam (#2721)
Eve H. Ormerod (#5369)
1000 West Street, Suite 1501
Wilmington, DE 19801
(302) 652-8400
nbelgam@skjlaw.com
eormerod@skjlaw.com

Attorneys for Shilpa Medicare Limited

-25-
OF COUNSEL:

Samuel T. Lockner

Shelleaha L. Jonas

Todd S. Werner

Caroline L. Marsili

CARLSON, CASPERS, VANDENBURGH,
LINDQUIST & SCHUMAN

225 South Sixth Street, Suite 4200
Minneapolis, MN 55402

(612) 436-9600

OF COUNSEL:

Elizabeth J. Holland

Keith A. Zullow

Steven J. Bernstein

GOODWIN PROCTER LLP

The New York Times Building
620 Eighth Avenue

New York, NY 10018

(212) 813-8800

Anjali Moorthy

GOODWIN PROCTER LLP
Three Embarcadero Center
San Francisco, CA 94111
(415) 733-6000

Case 1:18-cv-00237-CFC Document 61 Filed 10/30/18 Page 26 of 33 PagelD #: 1090

RICHARDS, LAYTON & FINGER, PA

/s/ Kelly E. Farnan

Kelly E. Farnan (#4395)

Sara M. Metzler (#6509)

One Rodney Square, Suite 600
920 North King Street
Wilmington, DE 19801

(302) 651-7705
farnan@rlf.com
metzler@rlf.com

Attorneys for Sun Pharma Global FZE
and Sun Pharmaceutical Industries Lid.

PHILLIPS GOLDMAN MCLAUGHLIN & HALL, P.A.

/s/ John C. Phillips, Jr.
John C. Phillips, Jr. (#110)
David A. Bilson (#4986)
1200 North Broom Street
Wilmington, DE 19806
(302) 655-4200

jcp@pgmhlaw.com
dab@pgmhlaw.com

Attorneys for Cipla Limited and Cipla USA Inc.

-26-
Case 1:18-cv-00237-CFC Document 61 Filed 10/30/18 Page 27 of 33 PagelD #: 1091

OF COUNSEL:

Gary E. Hood

Luke T. Shannon

Mark T. Deming

Helena Berezowskyj

POLSINELLI PC

150 North Riverside Plaza, Suite 3000
Chicago, IL 60606

(312) 819-1900

Rhiannon I. D'Agostin
POLSINELLI PC

1401 Lawrence Street, Suite 2300
Denver, CO 80202

(303) 572-9300

OF COUNSEL:

Jay R. Deshmukh

Hershy Stern

KASOWITZ BENSON TORRES LLP
1633 Broadway

New York, NY 10019

(212) 506-1700

SHAW KELLER LLP

/s/ Nathan ®. Hoeschen

John W. Shaw (#3362)

Karen E. Keller (#4489)

Nathan R. Hoeschen (#6232)

I.M. Pei Building

1105 North Market Street, 12th Floor
Wilmington, DE 19801

(302) 298-0700
jshaw@shawkeller.com
kkeller@shawkeller.com
nhoeschen@shawkeller.com

Attorneys for Teva Pharmaceuticals USA, Ine.

POTTER ANDERSON & CORROON LLP

/s[ Bindu A. Palapura
David E. Moore (#3983)
Bindu A. Palapura (#5370)
Stephanie E. O’ Byrne (#4446)
Hercules Plaza, 6th Floor
1313 North Market Street
Wilmington, DE 19801

(302) 984-6000
dmoore@potteranderson.com
bpalapura@potteranderson.com
sobyrne@potteranderson.com

Attorneys for Zydus Worldwide DMCC
and Cadila Healthcare Limited

-27-
Case 1:18-cv-00237-CFC Document 61 Filed 10/30/18 Page 28 of 33 PagelD #: 1092

HEYMAN ENERIO GATTUSO & HIRZEL LLP

[sf Dominick T. Gattuso
Dominick T. Gattuso (#3630)
300 Delaware Avenue, Suite 200
Wilmington, DE 19801

. (302) 472-7300
OF COUNSEL: dgattuso@hegh. law
nae oe Attorneys for Sandoz Inc. and
Lek Pharmaceuticals d.d.
90 Park Avenue

New York, NY 10016
(212) 210-9400

Shri Abhyankar

ALSTON & BIRD LLP

One Atlantic Center

1201 West Peachtree Street, Suite 4900
Atlanta, GA 30309-3424

(404) 881-7687

October 26, 2018
12315586

- 28 -
Case 1:18-cv-00237-CFC Document 61 Filed 10/30/18 Page 29 of 33 PagelD #: 1093

EXHIBIT A

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

PHARMACYCLICS LLC and JANSSEN
BIOTECH, INC.,

Plaintiffs,
V. C.A. No. 18-192 (CFC)

FRESENIUS KABI USA, LLC and
FRESENIUS KABI ONCOLOGY LIMITED,

Defendants.

 

PHARMACYCLICS LLC, and JANSSEN
BIOTECH, INC.,

Plaintiffs,

v. C.A. No. 18-237 (CFC)

SHILPA MEDICARE LIMITED, SUN
PHARMA GLOBAL FZE and SUN
PHARMACEUTICAL INDUSTRIES LTD.,

Defendants.

Neem! Nee Nee New! Nee” Nene” eee Nee eee” See” Stee eee” Neem Nem Nene Nee Nee See Nee ee ee ee ee”

 

PHARMACYCLICS LLC and JANSSEN
BIOTECH, INC.,

Plaintiffs,
v. C.A. No. 18-247 (CFC)
CIPLA LIMITED and CIPLA USA INC.,

de dd

Defendants.

 
Case 1:18-cv-00237-CFC Document 61 Filed 10/30/18 Page 30 of 33 PagelD #: 1094

 

PHARMACYCLICS LLC and JANSSEN
BIOTECH, INC.,

Plaintiffs,

v. C.A. No. 18-275 (CFC)
ZYDUS WORLDWIDE DMCC, CADILA
HEALTHCARE LIMITED, TEVA
PHARMACEUTICALS USA, INC.,
SANDOZ INC. and LEK
PHARMACEUTICALS D.D.,

Defendants.

Meare Nene Nee” Name eet Nem Smee! Name” ee! Nome! Nee Ne Ne Nee Nee

 

AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

I, , hereby acknowledge that I received a copy of the

 

Protective Order in the above-captioned Action. I have read and understood the Protective Order
and agree to be bound by its provisions. I agree not to copy or use any information designated as
Confidential Information that may be provided to me for any purpose other than in connection
with this Action, and I agree not to reveal any such information to any person not authorized by
this Protective Order.

I further acknowledge and understand that a violation of this Protective Order may
subject me to penalties of the Court, and I hereby submit to the jurisdiction of the United States
District Court for the District of Delaware in connection with any proceedings concerning

enforcement of this Protective Order.

 

Signature Name

 

Date Present Employer or Other Business Affiliation
Case 1:18-cv-00237-CFC Document 61 Filed 10/30/18 Page 31 of 33 PagelD #: 1095

EXHIBIT B

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

PHARMACYCLICS LLC and JANSSEN
BIOTECH, INC.,

Plaintiffs,
v.

C.A. No. 18-192 (CFC)

FRESENIUS KABI USA, LLC and
FRESENIUS KABI ONCOLOGY LIMITED,

Defendants.

 

PHARMACYCLICS LLC, and JANSSEN
BIOTECH, INC.,

Plaintiffs,

v. C.A. No. 18-237 (CFC)

SHILPA MEDICARE LIMITED, SUN
PHARMA GLOBAL FZE and SUN
PHARMACEUTICAL INDUSTRIES LTD.,

Defendants.

 

PHARMACYCLICS LLC and JANSSEN
BIOTECH, INC.,

Plaintiffs,
v. C.A. No. 18-247 (CFC)
CIPLA LIMITED and CIPLA USA INC.,

New emer” ree “ee See” Stee” See Nee” Ne See” i i il i i da de i a

Defendants.

 
Case 1:18-cv-00237-CFC Document 61 Filed 10/30/18 Page 32 of 33 PagelD #: 1096

 

PHARMACYCLICS LLC and JANSSEN
BIOTECH, INC.,

Plaintiffs,

v. C.A. No. 18-275 (CFC)
ZYDUS WORLDWIDE DMCC, CADILA
HEALTHCARE LIMITED, TEVA
PHARMACEUTICALS USA, INC.,
SANDOZ INC. and LEK
PHARMACEUTICALS D.D.,

Defendants.

Smee Nee Ne Ne ee ee Nee ee Nee Nee Nee ee” ee Se Se”

 

AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

L, , am employed at ,

 

where my current title is . I hereby acknowledge that I
received a copy of the Protective Order in the above-captioned Action. I represent that my
employer does not employ any in-house attorneys who have oversight of this Action and who are
eligible to be designated under Paragraph 6(d) of the Protective Order. I further represent that I
am directly responsible for overseeing and managing the Action and litigation management or
support is one of my normal duties.

I have read and understood the Protective Order and agree to be bound by its provisions. I
agree not to copy or use any information designated as Confidential Information that may be
provided to me for any purpose other than in connection with this Action, and I agree not to
reveal any such information to any person not authorized by this Protective Order.

I further acknowledge and understand that a violation of this Protective Order may
subject me to penalties of the Court, and I hereby submit to the jurisdiction of the United States

District Court for the District of Delaware in connection with any proceedings concerning
Case 1:18-cv-00237-CFC Document 61 Filed 10/30/18 Page 33 of 33 PagelD #: 1097

enforcement of this Protective Order. I further agree to abide by and be subject to the Delaware

Code of Professional Conduct.

 

 

Signature Name

 

Date Business Address
